Bell, J.
The judgment of the court below, in this cause, is somewhat informal; but still we think it appears distinctly enough, that the petition for certiorari was dismissed upon motion, to warrant us. in considering it as a sufficient final judgment.
We are of opinion, that the petition for certiorari is sufficient. It is true, that it does not purport to state all the testimony that was introduced before the justice of the peace, but it sets out the facts that were proved by the plaintiff, and avers, that the defendant offered no evidence controverting those facts.
It would have been less objectionable, if the petition for certiorari had stated the whole evidence, inasmuch as the allegations that certain facts were proved or established, and, that “ no evidence was offered contrary to, or conflicting with what plaintiff proved,” are liable to criticism, as averments of legal conclusions, rather than plain facts. But notwithstanding this objection to the petition, we are of opinion, that it fairly shows that the plaintiff was wronged by the judgment of the justice, and that the District Court ought to have inquired further of the matter.
The judgment of the court below, dismissing the petition for certiorari, was, in our opinion, erroneous,' and is therefore reversed, and the cause remanded.
Reversed and remanded.